DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	Receipt is acknowledged of the amendment and response filed 7/1/2022. Claims 20-25 and 39-46 are pending in the application. Claims 20,22,23,39 and 40 were amended and new claims 41-46 were added. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 40 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 20 and 40 recite “saccharide polycondensate or a reduced product thereof” and “one or more saccharides or derivatives thereof”. The scope of “derivatives thereof” is undefined in the claim. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20-25, and 40-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanabe et. al. (JP2003-231694A, cited in an IDS, machine translation) in view of Renhard (US 3,766,165, cited in an IDS) and further in view of Nagumo et al. (JP04124196A) and Endo et al. (US20080125568A1 cited in an IDS).
Regarding claims 20, 25 and 40, Watanabe discloses providing one or more saccharides or derivatives thereof, mixing a mineral substance with the one or more saccharides or derivatives thereof,   condensing or polycondensing one or more kinds of sugar units in the presence of a mineral substance as a catalyst wherein the mineral substance is non-toxic to humans and includes acidic clay, activated clay, bentonite, kaolin or talc. Watanabe discloses a dietary fiber content in the claimed range [Table 4}
Watanabe is silent as to the mineral substance being activated carbon and regarding the color characteristics of the polycondensate product.  However, Renhard in preparing saccharide polycondensates discloses a decolorizing step with activated carbon to produce color free product needed for some food applications (column 6 lines 54-58). Nagumo discloses mixing activated carbon intended for decolorization with a saccharide prior to condensation reaction to produce a decolorized polycondensate in a single step (abstract, claim 1).  As Watanabe, Nagumo and Renhard are all directed to reacting saccharides it would have been   obvious to one of ordinary skill in the art to consider mixing activated carbon with a saccharide and mineral material in the method in Watanabe to obtain a polycondensate without an additional decolorization step, with a reasonable expectation of success.  
According to the current disclosure [0036]
“In the production method of the present invention, the saccharide polycondensation reaction may be carried out by using, in addition to the activated carbon, a saccharide polycondensation reaction catalyst other than the activated carbon, preferably a solid state catalyst such as an acidic clay.”
In view of the open-ended transitional phrase “comprising” in claims 20 and 40, the presence of a mineral catalyst or a known acidic catalyst is not precluded.
Regarding claims 43,44 and 46, the open ended transitional phrase comprising/ comprises does not preclude an additional step of including a second catalyst other than activated carbon.
Watanabe, Nagumo and Renhard do not specifically disclose “activated carbon “as a catalyst in a polycondensation reaction. Endo discloses acid activated carbon as a catalyst in condensation reactions [0008]. Acid activated carbon was therefore known as a catalyst in ring opening polymerization.  Lactones of saccharides, for example, are not precluded in the claimed invention which is broadly directed to “derivatives” of saccharides. One of ordinary skill in the art would have therefore considered activated carbon as a catalyst in a polycondensation reaction of saccharides/derivatives with a reasonable expectation of success.
As the product in modified Watanabe is decolorized with activated carbon, an absorbance in the claimed ranges, close to 0 in claims 20 and 25 is expected.
Regarding claim 21, Watanabe discloses selecting the saccharide from a monosaccharide, an oligosaccharide, or a polysaccharide [0015].
Regarding claim 22 and 41, Watanabe discloses that the reaction is carried out under normal pressure conditions. Applicant has not shown unexpected advantages in applying reduced pressure/vacuum  conditions.
Regarding claims 23,42,45 and 46, Watanabe discloses conducting the reaction at exemplary temperature in the range of 60 deg. C- 300 deg. C [0061] which encompasses the claimed  range.  
Regarding claim 24, Watanabe discloses a degree of polymerization of 2-30 [0029] [0030].
Claim 39 is rejected under 35 USC 103(a) as being unpatentable over Watanabe in view of Renhard, Nagumo and Endo and further in view of Begli et al. (WO 2004031202 A2).
Regarding claim 39, modified Watanabe as discussed with reference to claim 20 does not envisage a preparing a reduced product from a polycondensate. However, Begli discloses a method to produce hydrogenated polycondensates of saccharides as exemplified by palatinose.  It would have been obvious to one of ordinary skill in the art to apply known methods to obtain hydrogenated polycondensates of other saccharide condensates, with a reasonable expectation of success.
Claims 20-25 and 39-46 are therefore prima facie obvious in view of the art.
Response to Amendment
The affidavit  under 37 CFR 1.132 filed 7/1/2022 is insufficient to overcome the rejection of claims based upon 35 USC 103(a)  as set forth in the last Office action because:  the affidavit is not commensurate in scope with the claimed invention.
	The independent claim includes “derivatives.”  The broadest reasonable interpretation of derivatives includes lactones.
	Independent claim 1 does not specify that activated carbon is the only catalyst in the reaction. Independent claim does not include the reaction conditions enabled in the disclosure, under which the reaction is achieved with an activated carbon catalyst. 
	According to the current disclosure [0036] “In the production method of the
present invention, the saccharide polycondensation reaction may be carried out by
using, in addition to the activated carbon, a saccharide polycondensation reaction
catalyst other than the activated carbon, preferably a solid state catalyst such as an
acidic clay.”  In view of the open-ended transitional phrase “comprising” in claims 20 and 40, the presence of a mineral catalyst or a known acidic catalyst  is not
precluded.
Response to Arguments
	Claim amendments partially address the previous rejection under 35 USC 112. Applicant’s arguments have been considered, but are not completely persuasive because they are not commensurate in scope with the broadly claimed invention.
	“Derivatives” as broadly claimed includes lactone compounds, and compounds other than those identified in the disclosure.  Endo discloses acid activated carbon as a catalyst in ring opening polymerization. 
	 As previously indicated,   the claimed invention does not preclude catalysts other than activated carbon in the method. Additional steps directed to including a second catalyst in newly added claims 43 and 46 are not precluded. 
Regarding Hasebe, the reference is redundant and has been removed in the current Office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793